DETAILED ACTION

A response was received on 28 January 2022.  By this response, Claims 69, 76, 77, and 79 have been amended.  New Claims 83 and 84 have been added.  No claims have been canceled.  Claims 51-68 were previously withdrawn from consideration as being directed to a nonelected invention.  Claims 69-84 are currently under examination in the present application.

Response to Arguments

Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 69-82 under 35 U.S.C. 103 as unpatentable over Brandt et al, US Patent 7990967, in view of Deutsch et al, US Patent Application Publication 2010/0235481, Hsieh et al, US Patent Application Publication 2016/0100014, Halcrow et al, US Patent 7472277, and Hsiao et al, US Patent 9276769, and with particular reference to independent Claim 69, Applicant argues that Brandt and Hsiao, in particular, do not teach or suggest the newly amended limitation of an engine indifferent to identifying information of a first user of the first device and a second user of the second device (pages 9-13 of the present response, citing Brandt, Figure 22; column 12, line 60-column 13, line 2; column 19, lines 57-59; Figure 9; column 20, lines 2-27; column 34, lines 33-37; and column 24, lines 45-51; along with general citations to Hsiao).  First, it is noted that there is not clear written description of the claims as 
Therefore, for the reasons detailed above, the Examiner maintains the rejection as set forth below. 

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 69 and 76 have been amended to recite that “the engine is indifferent to identifying information of a first user of the first electronic device and identifying information of a second user of the second electronic device”.  Although the specification discloses an engine being indifferent to identity of .

Claim Objections

The objections to Claims 76, 77, and 79 for informalities are withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112

The rejection of Claims 69-82 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 69-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 69 and 76 have been amended to recite that “the engine is indifferent to identifying information of a first user of the first electronic device and identifying information of a second user of the second electronic device”.  Although the specification discloses an engine being indifferent to identity of devices, the specification does not mention an engine indifferent to identity of users.  Applicant cites paragraph 0031 of the specification for support (see page 9 of the present response); however, there is no mention of anything being “indifferent” in this paragraph of the specification as filed.  It is noted that paragraph 0027 does describe a system being indifferent as to identity of devices or identity of the owners of devices, but this is not equivalent to the engine being indifferent to identity of users of the devices.  Therefore, there is not clear written description of the claimed subject matter in the specification.
New Claims 83 and 84 recite that “the first user of the first electronic device and the same as [sic] the second user of the second electronic device are the same user”.  There is no mention in the specification of first and second users being the same, and Applicant has not pointed out where the new dependent claims are supported.  
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites that “the engine is indifferent to identifying information of a first user of the first electronic device and identifying information of a second user of the second electronic device” in lines 25-27.  However, this appears to contradict the limitations in lines 14-15 and 18-19 of performing determinations based on the roles associated with the devices (where roles can be identifying information of the users of the devices).  This contradiction renders the bounds of the claim unclear and indefinite.
Claim 76 recites that “the engine is indifferent to identifying information of a first user of the first electronic device and identifying information of a second user of the second electronic device” in lines 20-21.  However, this appears to contradict the limitations in lines 10-11 and 14-15 of performing determinations based on the roles 
Claim 83 recites “the first user of the first electronic device and the same as the second user of the second electronic device are the same user”.  The phrase “and the same as” is grammatically unclear in context.
Claim 84 recites “the first user of the first electronic device and the same as the second user of the second electronic device are the same user”.  The phrase “and the same as” is grammatically unclear in context.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69-84 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al, US Patent 7990967, in view of Deutsch et al, US Patent Application Publication 2010/0235481, Hsieh et al, US Patent Application Publication 2016/0100014, Halcrow et al, US Patent 7472277, and Hsiao et al, US Patent 9276769.
In reference to Claims 69, 70, 75, and 83, Brandt discloses a computer system and an engine on the computer system configured for electronically receiving a data packet from a first electronic device over a network (column 20, lines 4-5; Figure 9, step 100, intercept packet); processing the packet to identify a publicly accessible linking address (at least 128 bits) and a payload (column 20, lines 6-14; note also generally the use of IP addresses, where IPv4 addresses are 32 bits and IPv6 addresses are 128 bits; see also column 34, lines 3-21, and Figure 22, connection serial number 400); recording an IP address associated with the packet (Figure 13, step 282, storing packets; Figure 22, source IP 390 and destination IP 392; see also column 33, line 40-column 34, line 2, and column 24, lines 41-59); and receiving a transmission including the linking address from a second electronic device and transmitting the data packet over the network to the second device (Figure 9, step 112; column 20, lines 27-32, packet transmitted to destination; see also Figures 26-27, step 452, monitor packets, steps 483, 486, 496, receive connected send request, determine connection serial number and target, transmit packet to destination).  Brandt further discloses that the engine is indifferent to identifying information of users (Figure 22, using connection IDs and serial numbers).  However, Brandt does not explicitly disclose that the devices are paired and the linking address is determined prior to receiving the packet.

None of Brandt, Deutsch, or Hsieh explicitly discloses a role identifier or determining whether a role is active or inactive.  However, Halcrow discloses a role identifier (see column 6, lines 8-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Brandt and Deutsch to include a role identifier, in order to perform anonymous authentication and authorization (see Halcrow, column 6, lines 45-50).  Further, Hsiao discloses a system in which it is determined whether roles associated with electronic devices are active and dropping a packet if at least one role is inactive 
In reference to Claims 71-73, Brandt, Deutsch, Hsieh, Halcrow, and Hsiao further disclose encrypting and decrypting packets and where the payload is encrypted end-to-end (Deutsch, paragraph 0016, 0115; Chaturvedi, column 16, lines 43-51).
In reference to Claim 74, Brandt, Deutsch, Hsieh, Chaturvedi, Halcrow, and Hsiao further disclose receiving a unique blinded certificate (see Halcrow, column 6, lines 8-50).

Claims 76-82 and 84 are directed to methods corresponding to the functionality of the systems of Claims 69, 75, 70-74, and 83 respectively, and are rejected by a similar rationale, mutatis mutandis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zachary A. Davis/Primary Examiner, Art Unit 2492